Re/negotiation; redeterrrwnation of excessive profits. — By order dated April 28, 1972, reported at 198 Ct. Cl. 980, the court denied the parties’ cross-motions for summary judgment and remanded the case to the trial judge for further proceedings. On September 27,1974 the court issued the fol-lowingorder:
“This case comes before the court on a stipulation, filed September 23,1974, of plaintiff, defendant, the joint venture of which plaintiff was a member, and two other members of the joint venture, signed on behalf of such parties by their respective attorneys of record, in which stipulation it is stated that a written offer was submitted by plaintiff and the joint venture and the two other members to defendant, and duly accepted on behalf of defendant, whereby it was agreed by all of such parties, as part of the full settlement of subject case and the individual cases of the joint venture and the two other members, that plaintiff realized excessive profits of $166,000 during its fiscal year 1964, which amount is subject *837to the appropriate credit for taxes (other than Federal) measured by income and further credit for Federal income taxes paid, if any, as provided for in Section 1481 of the Internal Revenue Code of 1954, with interest at 4 percent per annum on the net amount due from November 7, 1969, to date of payment.
“it is therefore ordered AND determined that for the fiscal year 1964, plaintiff realized excessive profits of $166,000, which amount is subject to the appropriate credit for taxes (other than Federal) measured by income and further credit for Federal income taxes paid, if any, as provided for in Section 1481 of the Internal Revenue Code of 1954, with interest at 4 percent per annum on the net amount due from November 7,1969, to date of payment.”